Citation Nr: 0318770	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-05 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include  as secondary to service-
connected residuals of a right arthroscopic partial medial 
meniscectomy.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right arthroscopic partial medial 
meniscectomy.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel
INTRODUCTION

The veteran served on active duty from February 1982 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2001, 
a statement of the case was issued in April 2002, and a 
substantive appeal was received in May 2002.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a right arthroscopic partial medial 
meniscectomy will be addressed in the remand portion of this 
decision.  

In correspondence received by the RO in July 1993, the 
veteran appears to raise a claim of entitlement to service 
connection for a back disorder secondary to his service-
connected right knee disability.  The issue is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's psychiatric disorder was first shown many years 
after service; it is not linked to any event of active duty, 
nor was it caused or aggravated by a service-connected right 
knee disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of VA and Social Security 
Administration medical examinations, and correspondence from 
the veteran.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  The veteran has been afforded a VA psychiatric 
examination that includes an opinion addressing the contended 
causal relationship between his psychiatric disorder and a 
service-connected right knee disability.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in an April 2001 letter from the RO, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for an acquired psychiatric 
disorder as well as the criteria for increased ratings for 
the knee.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulations 
implementing VCAA have been met.  

Entitlement to service connection for an acquired psychiatric 
disorder claimed as secondary to service-connected residuals 
of a right arthroscopic partial medial meniscectomy.  

Factual Background

The service medical records, to include a report of a 
separation examination performed in May 1985, are silent as 
to complaints of, diagnosis of or treatment for a psychiatric 
disorder.  

Service connection for residuals of a right partial medial 
meniscus tear was granted in February 1986.  

Beginning in November 1996, VA outpatient treatment records 
include assessments and diagnoses of panic disorder and 
depression.  A January 1997 clinical record indicates the 
veteran reported that he had had a very stressful work 
environment as he was the only African American employee at 
the company and was subject to verbal and mental harassment.  
It was noted that he developed panic attacks due to the 
stressful environment.  The panic attacks only occurred at 
work.  The assessment at that time was panic disorder without 
agoraphobia and depressive disorder not otherwise specified.  

A December 1999 clinical record indicates that the veteran's 
panic disorder without agoraphobia had its onset as a result 
of the veteran's difficult work environment.  

A January 2000 clinical record includes the notation that the 
veteran suffered acute decompensation in June 1999 which was 
related to the stress of harassment by his superiors at work.  

The veteran submitted his claim of entitlement to service 
connection for a psychiatric condition secondary to his 
service-connected knee disability in February 2000.  

On VA psychiatric examination in March 2000, the veteran 
reported that he had been treated since 1996 at a mental 
hygiene clinic.  It was noted that he had not worked in eight 
months due to depression.  He had been despondent over 
troubles at work and resigned.  He reported that problems 
with his knees, along with depression, had caused him to 
interact less with his daughter and wife.  The Axis I 
diagnoses were major depression and panic disorder.  The 
examiner opined that neither the veteran nor his records 
presented adequate evidence to relate his depression to being 
secondary to his knee problems.  The veteran's descriptions 
of knee symptomatology did not appear to the examiner to be a 
condition sufficient to have evoked major depression and 
panic attacks.  

The same examiner who conducted the March 2000 VA examination 
conducted another examination in May 2001.  The examiner 
noted that the veteran had major recurrent depression with 
psychotic features.  The examiner again opined that the 
mental disorder was not related to the service-connected 
right knee.  The examiner noted that neither the origin of 
the depression (which was triggered by an experience of 
racism) nor the severity of the depression supported a 
finding that it was secondary (in the sense of causing or 
making the depression significantly worse) to his knee 
problem.  

A June 2000 clinical record includes the notation that the 
veteran's panic disorder had deteriorated and he had become 
more depressed.  It was also noted that he was dealing with 
the stress of increasing medical problems.  He had not been 
able to work for more than one year due to his psychiatric 
illness.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a). Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). 

Analysis

The service medical records are negative for any findings 
indicative of a psychiatric disorder and there is no post-
service medical records suggesting the disability at issue 
until more than 10 years after service.  There is no 
competent evidence of record linking a current psychiatric 
disorder to active duty and it is not contended otherwise.  
The thrust of the veteran's claim is that his psychiatric 
disorder was caused by his service-connected right knee 
disability.  .  

The Board finds that there is no competent evidence of record 
linking the veteran's  psychiatric disorder to his service-
connected right knee disability.  The outpatient treatment 
records associated with the claims file tend to indicate that 
the veteran's psychiatric disorder was incurred as a result 
of racial harassment the veteran reported he had experienced 
during his post-service employment. 

The Board notes that a June 2000 clinical record indicates 
the veteran had  increased stress as a result of his 
increasing medical problems but this record does not indicate 
what medical problems were causing the stress.  The clinical 
records associated with the claims file indicate that the 
veteran has multiple medical problems, including a back 
disability and heart disease.  In any event, the reports of 
VA examinations conducted in March 2000 and May 2001 include 
competent opinions that go against the contended causal 
relationship.  These examinations were specifically conducted 
to determine if the veteran currently has a psychiatric 
disorder which was secondary to his service-connected right 
knee disability.  After review of the medical records and 
examining the veteran, it was the examiner's opinion that the 
veteran's psychiatric disorder was not caused or aggravated 
by his right knee disability.  The latter opinion is dated 
subsequent to the June 2000 clinical record noted above.  
Thus, the only opinions that address the question at hand 
unequivocally are against the claim that there is a causal 
relationship between  a psychiatric disorder and a right knee 
disability.  Under these circumstances, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim. 

The only evidence of record which attempts to link the right 
knee disability to any mental disorder is the veteran's own 
allegations.  The veteran, however, is a lay person and as 
such is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu, 
supra.  The veteran's allegations as to the etiology of his 
psychiatric disorder is without probative value.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder is denied.  


REMAND

The veteran contends that his right knee disability is more 
disabling than currently evaluated.  He underwent VA 
examinations in April 2000 and May 2001 but both examination 
reports are incomplete.  Specifically, there is no indication 
of whether the veteran has instability or subluxation and, if 
so, to what degree, nor do they include range of motion 
testing.  

The Board further notes that a May 2001 X-ray examination of 
the veteran's right knee revealed arthritis.  General Counsel 
for VA held in VAOPGCPREC 23-97 that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (degenerative arthritis) and 
5257.  General Counsel stated that when a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under 5257 can also be compensated 
under 5003 and vice versa.

The Board also notes that an evaluation of arthritis of a 
knee may be based on either actual limitation of motion or 
the functional equivalent of limitation of motion due to less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  The applicable regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14 (2002), do 
not forbid consideration of a higher rating based on 
functional limitation.  Id.  The most recent VA examinations 
did not fully address the factors enumerated in DeLuca, 
supra.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

Accordingly, this case is REMANDED for further development:

1.  The RO should contact the veteran to 
determine if there are any additional VA or 
nonVA hospital or outpatient records relating 
to treatment for his right knee disability 
that have not been obtained and secure any 
additional relevant medical evidence that is 
identified.  

2.  Thereafter, the RO should arrange for a 
VA joints examination for the purpose of 
determining the current severity of his 
service-connected residuals of a right 
arthroscopic partial medial meniscectomy.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner must note the range of motion of 
the right knee, as well as whether there is 
any instability or subluxation and, if so, to 
what degree (slight, moderate or severe).  
The examiner must also note whether it is at 
least as likely as not (50 percent or more 
likelihood) that there is any additional loss 
of function of the right knee due to pain, 
flare-ups of pain, weakened movement, excess 
fatigability, or incoordination, supported by 
objective findings and, if so, the examiner 
is asked to express that functional loss as 
additional limitation of motion.  Any 
additional tests deemed necessary should be 
conducted.  

3.  Following the above, the RO should review 
the examination report and assure that all 
requested information has been provided.  If 
not, the examination should be returned as 
inadequate for rating purposes.  38 C.F.R. 
§ 4.2 (2002).  The RO should then 
readjudicate the veteran's claim for a rating 
in excess of 10 percent for his right knee 
disability.  

If the benefit sought is not granted to the veteran's 
satisfaction, he and his representative should be furnished 
with a supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



